Citation Nr: 0637178	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  04-23 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1953 to May 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.


FINDING OF FACT

The veteran's service-connected cold injury residuals are of 
such nature and severity as to prevent him from securing or 
following substantially gainful employment.


CONCLUSION OF LAW

The veteran is unemployable as a result of his service-
connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.16, 4.26 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (2006).

The veteran has been granted service connection for multiple 
disabilities:  peripheral neuropathy of the left leg due to 
residuals of a cold injury, evaluated as 30 percent 
disabling; peripheral neuropathy of the right leg due to 
residuals of a cold injury, evaluated as 30 percent 
disabling; left hand cold injury residuals, evaluated as 30 
percent disabling; and right hand cold injury residuals, 
evaluated as 30 percent disabling.  The veteran's combined 
evaluation is 80 percent.

Although the veteran is not service connected for a single 
disability ratable at 40 percent or more, the minimum rating 
requirements of 38 C.F.R. § 4.16(a) are nonetheless met.  
This is so because the regulation allows for multiple 
disabilities to be considered as one disability in certain 
circumstances.  The regulation provides that for the purpose 
of one 60 percent disability, or one 40 percent disability in 
combination, the following disability scenarios, among other 
scenarios, will be considered as one disability:  (1) 
disabilities of one or both upper extremities, or of one or 
both lower extremities, including the bilateral factor, if 
applicable; or (2) disabilities resulting from common 
etiology or a single accident.  38 C.F.R. § 4.16(a).  In this 
case, the veteran's service-connected disabilities are 
consistent with both of these scenarios.  On one hand, when 
either the veteran's leg disability ratings or his hand 
disability ratings are combined (including the bilateral 
factor of 38 C.F.R. § 4.26 (2006)), the resulting rating is 
60 percent.  Thus, the minimum rating requirements of 
§ 4.16(a) are met by use of the first scenario.  Likewise, 
under the second scenario, because all of the veteran's 
service-connected disabilities are residuals from the same 
cold injury, the ratings can be considered as one disability.  
As noted above, the combined evaluation is 80 percent.  
Accordingly, the minimum rating requirements of § 4.16(a) are 
also met in this manner.

Whether the veteran is able to secure or follow substantially 
gainful employment is not at issue.  The RO found the veteran 
to be unemployable.  This is substantiated by several medical 
professionals, including a private physician, R.P.M., M.D., 
as well as several VA physicians.  However, the RO denied the 
TDIU claim because it found that the veteran was unemployable 
due to nonservice-connected disabilities.  In order to 
fulfill the last unsatisfied element of § 4.16(a), it must be 
shown that the veteran is unemployable solely as a result of 
his service-connected disabilities.  

By submitted statements and hearing testimony, the veteran 
contends that he is unable to work because of the symptoms 
related to the residuals of his cold injury that occurred in 
service.  He alleges that his disabilities are manifested by 
numbness in his legs and hands, which leads to his inability 
to ambulate in a normal fashion or utilize his hands 
normally.  He states that he routinely falls down without 
assistance.  The veteran asserts that he requires a cane, 
walker, or motorized scooter to move about.  He claims that 
he is unemployable as a result.

A review of the medical evidence reveals that, although the 
veteran is also severely disabled by nonservice-connected 
disabilities, his service-connected disabilities result in 
his inability to secure or follow a substantially gainful 
occupation.  At a May 2003 VA cold residuals examination, the 
examiner gave the opinion that the veteran was unemployable 
as the result of neurological conditions other than his cold 
injury residuals.  The examiner thought that spasticity and 
hyperreflexia of the lower extremities were the root cause.  
He stated that these disabilities were beyond the residuals 
of the cold injury and referred the veteran for a 
neurological examination.  On the other hand, the VA 
neurological examiner found that it was impossible to 
differentiate between the veteran's frostbite neuropathy and 
his spastic paraparesis in relation to his gait impairment.  
The examiner also added that his frostbite-related hand 
functions materially contributed to his unemployability.  
This opinion tends to weigh in favor of the veteran's claim.  
Finally, Dr. R.P.M. noted that the veteran's symptoms of 
severe peripheral neuropathy and a spastic gait do not allow 
him to work a normal job.  This opinion was written in April 
2003.

Based on the above opinions, the Board finds that the 
evidence weighs in favor of the fact that the veteran's 
service-connected disabilities cause him to be unemployable.  
While it is apparent that his nonservice-connected 
neurological conditions are severe and may result in 
unemployability on their own, it is also apparent that the 
severe symptoms relating to the veteran's cold injury 
residuals also prevent him from obtaining employment.  
Consequently, because the veteran is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities that meet the minimum rating 
requirements of 38 C.F.R. § 4.16(a), a TDIU rating is 
warranted.


ORDER

Entitlement to a TDIU rating is granted, subject to the 
regulations governing the payment of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


